  Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 1 of 15 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JACK WOLF, Individually and On Behalf of            )
 All Others Similarly Situated,                      )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 SHUTTERFLY, INC., RYAN O’HARA,                      )   CLASS ACTION
 THOMAS D. HUGHES, WILL LANSING,                     )
 EVA MANOLIS, ANN MATHER,                            )
 ELIZABETH RAFAEL, ELIZABETH                         )
 SARTAIN, H. TAYLOE STANSBURY,                       )
 BRIAN SWETTE, and MICHAEL ZEISSER,                  )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on June 10, 2019 (the

“Proposed Transaction”), pursuant to which Shutterfly, Inc. (“Shutterfly” or the “Company”) will

be acquired by affiliates of Apollo Global Management, LLC, Photo Holdings, LLC and Photo

Holdings Merger Sub, Inc. (collectively, “Apollo”).

       2.      On June 10, 2019, Shutterfly’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Apollo.         Pursuant to the terms of the Merger Agreement, Shutterfly’s

stockholders will receive $51.00 in cash for each share of Shutterfly common stock they own.
  Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 2 of 15 PageID #: 2



       3.      On July 19, 2019, defendants filed a proxy statement (the “Proxy Statement”) with

the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Shutterfly common stock.

       9.      Defendant Shutterfly is a Delaware corporation and maintains its principal

executive offices at 2800 Bridge Parkway, Redwood City, California 94065. Shutterfly’s common

stock is traded on the NASDAQ Global Select Market under the ticker symbol “SFLY.” Shutterfly




                                                  2
  Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 3 of 15 PageID #: 3



is a party to the Merger Agreement.

       10.     Defendant Ryan O’Hara is Chief Executive Officer, President, and a director of the

Company.

       11.     Defendant Thomas D. Hughes is a director of the Company.

       12.     Defendant Will Lansing is Chairman of the Board of the Company.

       13.     Defendant Eva Manolis is a director of the Company.

       14.     Defendant Ann Mather is a director of the Company.

       15.     Defendant Elizabeth Rafael is a director of the Company.

       16.     Defendant Elizabeth Sartain is a director of the Company.

       17.     Defendant H. Tayloe Stansbury is a director of the Company.

       18.     Defendant Brian Swette is a director of the Company.

       19.     Defendant Michael Zeisser is a director of the Company.

       20.     The defendants identified in paragraphs 10 through 19 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       21.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Shutterfly (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       22.     This action is properly maintainable as a class action.

       23.     The Class is so numerous that joinder of all members is impracticable. As of June

7, 2019, there were approximately 34,299,839 shares of Shutterfly common stock outstanding,

held by hundreds, if not thousands, of individuals and entities scattered throughout the country.




                                                  3
  Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 4 of 15 PageID #: 4



        24.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        25.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        26.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        27.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        28.     Shutterfly is a leading retailer and manufacturing platform for personalized

products and communications.

        29.     Founded in 1999, the Company has three divisions: Shutterfly Consumer,

Lifetouch, and Shutterfly Business Solutions.




                                                 4
  Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 5 of 15 PageID #: 5



       30.    On June 10, 2019, Shuttefly’s Board caused the Company to enter into the Merger

Agreement with Apollo.

       31.    Pursuant to the terms of the Merger Agreement, Shutterfly’s stockholders will

receive $51.00 in cash for each share of Shutterfly common stock they own.

       32.    According to the press release announcing the Proposed Transaction:

       Shutterfly, Inc. (Nasdaq: SFLY) (“Shutterfly” or the “Company”), a leading retailer
       and manufacturing platform dedicated to helping capture, preserve, and share life’s
       important moments, today announced that it has entered into a definitive agreement
       with affiliates of certain funds (the “Apollo Funds”) managed by affiliates of
       Apollo Global Management, LLC (together with its consolidated subsidiaries,
       “Apollo”) (NYSE: APO), a leading global alternative investment manager,
       pursuant to which the Apollo Funds will acquire all the outstanding shares of
       Shutterfly for $51.00 per share in cash, or enterprise value of approximately $2.7
       billion.

       The $51.00 per share cash consideration represents a premium of 31% when
       compared to Shutterfly’s unaffected closing stock price of $38.91 on April 23,
       2019, the last trading day before a media report was published speculating that
       Apollo Funds were considering a bid for the Company. The Shutterfly Board of
       Directors unanimously approved the agreement with the Apollo Funds and
       recommends that Shutterfly stockholders vote in favor of the transaction. . . .

       Transaction Details

       The transaction is expected to close by early fourth quarter 2019. The transaction
       is subject to customary closing conditions, including approval by Shutterfly
       stockholders and receipt of clearance under the Hart-Scott-Rodino Antitrust
       Improvements Act of 1976.

       Upon completion of the transaction, Shutterfly will become a privately held
       company, and its shares will no longer be listed on the NASDAQ Global Select
       Market.

       Advisors and Financing Providers

       Morgan Stanley & Co. LLC is acting as financial advisor to Shutterfly, and Fenwick
       & West LLP is acting as its legal counsel.

       Financing is being provided by Barclays, Citi and SunTrust Robinson Humphrey,
       Inc. (or a lending affiliate), who are also serving as financial advisors to the Apollo
       Funds. LionTree, UBS Investment Bank and Evercore are also serving as financial



                                                 5
  Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 6 of 15 PageID #: 6



       advisors to the Apollo Funds. Paul, Weiss, Rifkind, Wharton & Garrison LLP is
       acting as legal counsel to the Apollo Funds.

       33.     The Merger Agreement contains a “no solicitation” provision that prohibits the

Individual Defendants from soliciting alternative proposals and severely constrains their ability to

communicate and negotiate with potential buyers who wish to submit or have submitted

unsolicited alternative proposals. Sections 4.4(a) and (b) of the Merger Agreement provide:

       (a) Immediately after the Agreement Date, subject to the other provisions of
       this Section 4.4, the Company shall, and shall cause its Subsidiaries and its and
       their respective directors, officers and employees, and shall instruct and use
       reasonable best efforts to cause its other Company Representatives to, cease and
       cause to be terminated any discussions or negotiations with any Person that may be
       ongoing with respect to an Acquisition Proposal, and shall immediately terminate
       “data room” access to such Persons. The Company shall promptly (and in any event
       within two Business Days of the Agreement Date) deliver a written notice to each
       such Person to the effect that the Company is ending all such solicitations,
       communications, activities, discussions or negotiations with such Person, effective
       on the Agreement Date, which written notice shall also instruct each Person to
       promptly return or destroy all non-public information previously furnished to such
       Person or any Company Representatives by or on behalf of the Company or any of
       its Subsidiaries. Without limiting the foregoing, it is agreed that any violation or
       breach of the restrictions or obligations set forth in this Section 4.4 by any
       Subsidiary of the Company or any Company Representative of the Company or any
       of its Subsidiaries acting on behalf of or at the direction of the Company or any of
       its Subsidiaries shall be deemed to be a breach of Section 4.4 by the Company.

       (b) Except as permitted by this Section 4.4, the Company agrees that it shall not,
       and shall cause its Subsidiaries and its and their respective directors, officers and
       employees not to, and the Company shall not authorize or instruct any Company
       Representatives to, and shall use its reasonable best efforts to cause any other
       Company Representative not to, directly or indirectly:

       (i) initiate, solicit or knowingly facilitate or encourage the making, submission or
       announcement of any Acquisition Proposal or Acquisition Inquiry or otherwise
       knowingly assist or participate in the making, submission or announcement of any
       Acquisition Proposal;

       (ii) engage in, participate or continue discussions or negotiations with any Person
       with respect to an Acquisition Proposal or Acquisition Inquiry (it being understood
       that the foregoing shall not prohibit the Company or the Company Representatives
       from making such Person aware of the restrictions of this Section 4.4 in response
       to the receipt of an Acquisition Proposal or Acquisition Inquiry or clarifying the



                                                 6
  Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 7 of 15 PageID #: 7



       terms of any such Acquisition Proposal or Acquisition Inquiry);

       (iii) enter into any merger agreement, letter of intent, term sheet, agreement in
       principle, memorandum of understanding, share purchase agreement, asset
       purchase agreement, share exchange agreement or other similar agreement
       constituting or relating to an Acquisition Proposal (other than an Acceptable
       Confidentiality Agreement) (an “Alternative Acquisition Agreement”) or enter into
       any Contract or agreement requiring the Company to abandon, terminate or fail to
       consummate the Transactions;

       (iv) terminate, waive, amend or modify any provision of, or grant permission under,
       any confidentiality agreement to which the Company or any of its Subsidiaries is a
       party and that contains a “standstill” provision;

       (v) furnish to any Person (other than to Parent, Merger Sub or any designees of
       Parent or Merger Sub) any non-public information relating to the Company or any
       of its Subsidiaries or afford to any Person access to the business, properties, assets,
       books, records or other non-public information, or to any personnel, of the
       Company or any of its Subsidiaries (other than Parent, Merger Sub or any designees
       of Parent or Merger Sub), in any such case with the intent to induce the making,
       submission or announcement of, or to knowingly encourage, facilitate or assist, any
       Acquisition Proposal or Acquisition Inquiry;

       (vi) take any action to make the provisions of any Takeover Law, or any restrictive
       provision of the Company Organization Documents inapplicable to any Acquisition
       Proposal or Person making an Acquisition Proposal; or

       (vii) resolve or agree to take any of the foregoing actions.

       34.    Additionally, the Company must promptly advise Apollo of any proposals or

inquiries received from other parties. Section 4.4(d) of the Merger Agreement states:

       The Company shall promptly (and in any event within 48 hours) (i) provide Parent
       written notice of the receipt by the Company of any Acquisition Inquiries or
       Acquisition Proposals and the identity of the party making such inquiry or proposal
       (provided that the Company shall not be required to disclose the identity of the
       Person making such Acquisition Proposal if such disclosure is prohibited by the
       terms of a confidentiality agreement with such Person that is in effect on the
       Agreement Date), (ii) disclose to Parent the material terms of any such Acquisition
       Proposal, including a copy of all documents and communications received in
       connection therewith (including, for the avoidance of doubt, any form of
       agreement, letter of intent or agreement in principle in respect of the Acquisition
       Proposal) and (iii) provide or make available to Parent copies of all material written
       information concerning the Company or any of its Subsidiaries provided or made
       available by the Company, its Subsidiaries or any Company Representative to such



                                                 7
  Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 8 of 15 PageID #: 8



       Person to the extent such written information was not previously provided or made
       available to Parent. The Company will keep Parent reasonably informed in all
       material respects of any material developments with respect to any such Acquisition
       Inquiry or Acquisition Proposal (and any subsequent amendments or modifications
       thereto), in each case, as soon as is reasonably practicable and in any event within
       24 hours of receipt, provision or occurrence thereof. The Company shall, as soon
       as is reasonably practicable and in any event within 24 hours following a
       determination by the Company Board that an Acquisition Proposal is a Superior
       Proposal, notify Parent of such determination.

       35.    Moreover, the Merger Agreement contains a “fiduciary out” provision permitting

the Board to change its recommendation of the Proposed Transaction under extremely limited

circumstances, and grants Apollo a “matching right” with respect to any “Superior Proposal” made

to the Company. Section 4.4(f) of the Merger Agreement provides:

       Notwithstanding anything in this Agreement to the contrary, the Company Board
       may, prior to obtaining the Company Stockholder Approval, (x) effect a Change of
       Board Recommendation and/or (y) validly terminate this Agreement pursuant to
       Section 6.1(e), if (i) the Company receives a Qualifying Acquisition Proposal that
       the Company Board determines in good faith (after consultation with its financial
       advisor and outside legal counsel) is a Superior Proposal and (ii) the Company
       Board determines in good faith (after consultation with its outside legal counsel)
       that its failure to effect a Change of Board Recommendation or terminate this
       Agreement pursuant to Section 6.1(e) would be inconsistent with its fiduciary
       duties to the Company Stockholders under applicable Law; provided that the
       Company Board may not effect a Change of Board Recommendation pursuant to
       the foregoing clause (x) or terminate this Agreement pursuant to the foregoing
       clause (y) unless:

       (i) the Company has complied with this Section 4.4 with respect to such Qualifying
       Acquisition Proposal, other than de minimis breaches;

       (ii) the Company shall have provided prior written notice to Parent, at least three
       Business Days in advance (the “Superior Proposal Notice Period”), of its intention
       to effect such a Change of Board Recommendation (which notice itself shall not
       constitute a Change of Board Recommendation) or validly terminate this
       Agreement to enter into an Alternative Acquisition Agreement with respect to such
       Superior Proposal, which notice shall specify the material terms and conditions of
       such Superior Proposal and the identity of the Person or group making such
       Superior Proposal, and shall have contemporaneously provided a copy of the
       relevant proposed definitive transaction agreements with the Person making such
       Superior Proposal;




                                                8
  Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 9 of 15 PageID #: 9



       (iii) if requested by Parent, the Company shall have negotiated with, and shall have
       caused the Company Representatives to negotiate with, Parent in good faith during
       the Superior Proposal Notice Period in order to enable Parent to revise the terms of
       this Agreement in such a manner that would eliminate the need for taking such
       action (and in respect of a Superior Proposal, would cause such Superior Proposal
       to no longer constitute a Superior Proposal);

       (iv) following the Company’s and the Company Representative’s negotiation in
       good faith with Parent during the Superior Proposal Notice Period and after
       considering the results of such negotiations and giving effect to any proposals,
       amendment or modifications made or agreed to by Parent, if any, the Company
       Board (after consultation with its financial advisor and outside legal counsel) shall
       have determined in good faith, that such Superior Proposal continues to constitute
       a Superior Proposal (it being understood and agreed that any change to the financial
       or other material terms of an Acquisition Proposal that was previously the subject
       of a notice hereunder shall require a new notice to Parent as provided above, but
       with respect to any such subsequent notices the Superior Proposal Notice Period
       shall be deemed to be two Business Days rather than three Business Days); and

       (v) in the event of any termination of this Agreement in order to cause or permit the
       Company or any of its Subsidiaries to enter into an Alternative Acquisition
       Agreement with respect to such Acquisition Proposal, the Company will have
       validly terminated (or shall concurrently terminate) this Agreement in accordance
       with Section 6.1(e), including paying the Company Termination Fee in accordance
       with Section 6.3(a)(i).

       36.     The Merger Agreement also provides for a “termination fee” of $51.2 million

payable by the Company to Apollo if the Individual Defendants cause the Company to terminate

the Merger Agreement.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       37.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       38.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       39.     First, the Proxy Statement omits material information regarding the Company’s

financial projections.




                                                9
 Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 10 of 15 PageID #: 10



         40.     The Proxy Statement fails to disclose, for each set of projections: (i) all line items

used to calculate Adjusted EBITDA; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

         41.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

         42.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisor in connection with the Proposed Transaction,

Morgan Stanley & Co. LLC (“Morgan Stanley”).

         43.     With respect to Morgan Stanley’s Public Trading Comparables Analysis, the Proxy

Statement fails to disclose: (i) the “Street Case” projections; and (ii) the estimated outstanding

shares of the Company’s common stock on a fully diluted basis.

         44.     With respect to Morgan Stanley’s Discounted Equity Value Analysis, the Proxy

Statement fails to disclose: (i) Morgan Stanley’s basis for applying the range of aggregate value to

Adjusted EBITDA multiples and the range of stock price to free cash flow per share multiples used

in the analysis; (ii) net debt; and (iii) the individual inputs and assumptions underlying the discount

rate of 10.0%.

         45.     With respect to Morgan Stanley’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the individual inputs and assumptions underlying the discount rate

ranging from 7.3% to 8.6% and the perpetual growth rates of 0% to 2% and (1%) to 1%; (ii) the

terminal values; and (iii) the outstanding shares of the Company’s common stock on a fully diluted

basis.




                                                  10
 Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 11 of 15 PageID #: 11



       46.     With respect to Morgan Stanley’s Precedent Transactions Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the transactions observed by

Morgan Stanley in the analysis.

       47.     With respect to Morgan Stanley’s Premiums Paid Analysis, the Proxy Statement

fails to disclose: (i) the transactions observed by Morgan Stanley in the analysis; and (ii) the

premiums paid in the transactions.

       48.     With respect to Morgan Stanley’s Equity Research Analysts’ Future Price Targets

analysis, the Proxy Statement fails to disclose: (i) the price targets observed by Morgan Stanley in

the analysis; and (ii) the sources thereof.

       49.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       50.     Third, the Proxy Statement omits material information regarding Morgan Stanley.

       51.     The Proxy Statement fails to disclose the timing and nature of the past services

Morgan Stanley provided to the Company, Apollo, and their affiliates.

       52.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       53.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Recommendation of our Board and Reasons for the

Merger; (iii) Fairness Opinion of Morgan Stanley & Co. LLC; and (iv) Financial Projections.




                                                11
 Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 12 of 15 PageID #: 12



       54.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and Shutterfly

       55.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       56.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Shutterfly is liable as the issuer

of these statements.

       57.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       58.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       59.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       60.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.




                                                 12
 Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 13 of 15 PageID #: 13



       61.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       62.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                             COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       63.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       64.     The Individual Defendants acted as controlling persons of Shutterfly within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of Shutterfly and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the Proxy Statement, they had the

power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

plaintiff contends are false and misleading.

       65.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       66.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved



                                                  13
 Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 14 of 15 PageID #: 14



in the making of the Proxy Statement.

        67.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        68.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.     Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.     In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.     Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

        D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

        E.     Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

        F.     Granting such other and further relief as this Court may deem just and proper.




                                                 14
Case 1:19-cv-01387-UNA Document 1 Filed 07/26/19 Page 15 of 15 PageID #: 15



                                        JURY DEMAND

      Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: July 26, 2019                               RIGRODSKY & LONG, P.A.

                                             By: /s/ Gina M. Serra
                                                 Brian D. Long (#4347)
OF COUNSEL:                                      Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                     Wilmington, DE 19801
Richard A. Maniskas                              Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                  Facsimile: (302) 654-7530
Berwyn, PA 19312                                 Email: bdl@rl-legal.com
Telephone: (484) 324-6800                        Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                             Attorneys for Plaintiff




                                                 15
